In accordance with stipulation of counsel that the issues are the same in all material respects as those involved in Stockheimer & Harder and American Foreign Industries, Inc. v. United States (58 Cust. Ct. 801, A.R.D. 218), the court found and held that cost of production, as that value is defined in section 402(f), Tariff Act of 3930, is the proper basis for the determination of the value of the *679involved, fish, hooks and that such value was the invoiced unit value, packed, or plus packing where not included in the invoice unit price.